Title: From James Madison to James Monroe, 9 November 1804
From: Madison, James
To: Monroe, James


Dear SirWashington Novr. 9. 1804
Besides your public letters, I have recd. your series of private ones down to Aug. 24. From the tenor of the latest of both I infer that your negociations with the British Govt. will have issued in proofs merely of a general disposition to be in amity with us, without stipulating the just accomodations claimed by the U. States; and that you will of course have set out for Madrid in order to try the temper of that Court. Thither I shall accordingly address this letter. The public one which it accompanies, with the documents therewith inclosed & others to be found in Mr. P’s files, furnish all the lights with which we can assist you in pursuing the objects of your Mission. You cannot too earnestly press on Spain the necessity of closing all the differences between the two Countries. W. Florida is essential to the U. S. both as to their revenue on the Mississippi, and to the Trade through the Mobille. Spain must also, sooner or later, swallow the claim for French injuries. All she can expect is to have the pill wrapt up in the least nauseous disguise. I am not sure that all the distinctions & arguments suggested on that subject agree precisely with the principles and merits of the case which is a complex one, and in some respects turns on questions not clearly defined & settled by public jurists or general usage. But it seems unquestionable that Spain is bound in honor as an independent nation, and in strict justice also, unless she can prove as well as plead a real duress, to indemnify the sufferers within her jurisdiction. I presume you will be able to understand the subject more distinctly by enquiring into the classes and details of the cases on the spot; and I hope that if France cannot be brought to take side with us on this occasion, & on that of settling the boundaries of Louisiana, that she will not put her weight in the adverse scale. The South American claims will also claim your critical attention. The Convention of 1802 leaves so much to construction & Opinion, that some further provision will be necessary, even if that instrument should go into effect. In a new Convention it may be blended with a provision for wrongs subsequent to that date. In a communication of  to Mr. P. an attempt was made to classify these S. American Claims including those for similar irregularities in the Spanish Islands, in order to discriminate & graduate their respective merits. The aid of the claimants was asked, but never obtained. The materials & explanations on the spot, may enable you to execute the task with more precision. There is reason to believe that Yrujo has worked against us with all his might seeking to advance himself by flattering the prejudices of his government instead of consulting its obligations or its true interest. He has behaved so badly as to require the recall signified in my public letter—Pinkneys recall has also been asked [by] the Spanish government and a letter of leave goes to him. I suspect he will not return in good humour. I could not permit myself to flatter him and truth would not permit me to praise him. He is well off in escaping reproof for his agency has been very faulty as well as feeble. Should you find him at Madrid he may however give you some clues that may be useful. It is probable that he will be succeeded by Bowdoin whose character is probably not unknown to you. It is certainly respectable, altho his talents are considered as moderate. You are aware I presume that the Prince of Peace will claim your special attention. Mr. Short inculcates the policy of it. He says that he governs the court absolutely and may be managed by his weaknesses particularly his vanity. Such a resource is not to be neglected. But the main one will lie in a skilful appeal to the fears of Spain and the interest which France as well as Spain has in not forcing a coalition of the United States with Great Britain. The President’s Message goes to you by this oppy. The Tableau which it presents cannot fail to strengthen his administration at home, and to increase the weight of the U. S abroad. His reelection is certain. So is the success of Clinton as Vice President.
Congress have not yet proceeded beyond the introductory forms. The topics in the Message, with some left open at the last session, particularly the trial of Chase, will give an idea of the range of their deliberations. I ought to have included the Memorial from N. Orleans drawn by E. Livingston who is laboring to trouble the waters in which he means to fish. The Bearers of the Memorial have arrived at N. York on their way hither. You will have noticed in the newspapers the dreadful mortality among the strangers & new settlers at N. O. Among the victims particularly lamented for his personal worth, & the dependents on his exertions, is Mr. Trist. Young Gelston has also been taken off. Governor Claiborn escaped narrowly, but lost on the same day his wife and only child.
I forgot to mention in a former letter that General Wilkinson had paid me for you $200. which he says is about the sum due, of which there is no particular memorandum between you. Yours sincerely
James Madison
